Citation Nr: 1030393	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  08-32 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for VA death pension 
benefits.  


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The appellant claims that her deceased husband had military 
service in the United States Armed Forces during World War II.  
The appellant seeks benefits as his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a April 2008 RO decision that, in pertinent part, 
determined that the appellant was not eligible for VA death 
pension benefits.  In April 2010, the appellant testified at a 
Travel Board hearing at the RO.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant's spouse did not possess the requisite service to 
qualify for VA death pension benefits for his surviving spouse.  


CONCLUSION OF LAW

The appellant is not eligible for VA death pension benefits.  38 
U.S.C.A. §§ 101(2), 101(24), 107, 1521, 1541 (West 2002); 38 
C.F.R. §§ 3.1, 3.6, 3.7, 3.40, 3.203 (2009).  





REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Board has considered whether the Veterans Claims Assistance 
Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002), is applicable to this claim.  The Board finds that 
because the claim at issue is limited to statutory 
interpretation, the notice provisions do not apply in this case.  
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 
(June 2004), 69 Fed. Reg. 59989 (2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the claimed 
benefit).  Accordingly, there is no further need to discuss the 
VCAA duties.  The Board finds no prejudice toward the appellant 
in proceeding with the adjudication of his claim.  

Analysis

Dependency and indemnity compensation and death pension benefits 
may be paid to the surviving spouse of a Veteran under certain 
circumstances.  

For VA purposes, a "surviving spouse" means a person of the 
opposite sex whose marriage to the veteran meets the requirements 
of 38 C.F.R. § 3.1(j) and who was the spouse of the veteran at 
the time of the veteran's death and:  (1) who lived with the 
veteran continuously from the date of marriage to the date of the 
veteran's death except where there was a separation which was due 
to the misconduct of, or procured by, the veteran without the 
fault of the spouse; and (2) except as provided in § 3.55, has 
not remarried or has not since the death of the veteran and after 
September 19, 1962, lived with another person of the opposite sex 
and held himself or herself out openly to the public to be the 
spouse of such other person.  38 C.F.R. § 3.50(b).  

For VA purposes, "marriage" means a marriage valid under the law 
of the place where the parties resided at the time of the 
marriage, or the law of the place where the parties resided when 
the right to benefits accrued.  38 C.F.R. § 3.1(j).

Death pension may be paid to a "surviving spouse" who was married 
to the veteran: (1) one year or more prior to the veteran's 
death; or (2) for any period of time if a child was born of the 
marriage, or was born to them before the marriage; or (3) prior 
to January 1, 1957, if the veteran served (as in the present 
case) during World War II.  38 U.S.C.A. § 1541(f); 38 C.F.R. 
§ 3.54(a).  

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service. 38 U.S.C.A. §§ 
101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  In addition, laws and 
regulations provide that certain individuals and groups are 
considered to have performed active military, naval, or air 
service for purposes of VA benefits. 38 C.F.R. § 3.7.  

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  38 
U.S.C.A. § 101(2).  

The term "active military, naval, or air service" includes active 
duty, any period of active duty for training during which the 
individual was disabled or died from a disease or injury incurred 
in or aggravated in the line of duty, and any period of inactive 
duty training during which the individual was disabled or died 
from an injury incurred in or aggravated in the line of duty.  38 
U.S.C.A. § 101(24).  

Service in the Philippine Scouts and in the organized military 
forces of the Government of the Commonwealth of the Philippines, 
including recognized guerrilla service, is recognized service for 
certain VA purposes, as authorized by 38 U.S.C.A. § 107; 38 
C.F.R. § 3.40.  

Service of persons enlisted under section 14 of Public Law No. 
190, 79th Congress (Act of October 6, 1945), is included for 
compensation and dependency and indemnity compensation, but not 
for pension benefits.  All enlistments and reenlistments of 
Philippine Scouts in the Regular Army between October 6, 1945, 
and June 30, 1947, inclusive, were made under the provisions of 
Public Law No. 190, as it constituted the sole authority for such 
enlistments during that period.  This paragraph does not apply to 
officers who were commissioned in connection with the 
administration of Public Law No. 190.  38 C.F.R. § 3.40(b).  

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in the 
Commonwealth Army of the Philippines from and after the dates and 
hours when called into service of the Armed Forces of the United 
States by orders issued from time to time by the General Officer, 
U.S. Army, pursuant to the Military Order of the President of the 
United States dated July 26, 1941, is included for compensation 
benefits, but not for pension benefits.  Service department 
certified recognized guerrilla service and unrecognized guerrilla 
service under a recognized commissioned officer, only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946, is included for compensation benefits, but 
not for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d).  

Title 38 of the United States Code authorizes the Secretary of VA 
(Secretary) to prescribe the nature of proof necessary to 
establish entitlement to veterans' benefits.  See 38 U.S.C.A. § 
501(a)(1) (West 2002).  Under that authority, the Secretary has 
promulgated 38 C.F.R. § 3.203(a) and (c), to govern the 
conditions under which the VA may extend veterans' benefits based 
on service in the Philippine Commonwealth Army.  Those 
regulations require that service in the Philippine Commonwealth 
Army (and thus veterans' status) be proven with either official 
documentation issued by a United States service department or 
verification of the claimed service by such a department.  See 38 
C.F.R. § 3.203(a) (requiring service department documentation of 
service where available), § 3.203(c) (requiring service 
department verification of service where documentation is not 
available).

In cases for VA benefits where the requisite veteran status is at 
issue, the relevant question is whether qualifying service is 
shown under Title 38 of the United States Code and the 
regulations promulgated pursuant thereto.  See Soria v. Brown, 
118 F.3d 747, 749 (Fed. Cir. 1997).  Where service department 
certification is required, see 38 C.F.R. § 3.203(c), the service 
department's decision on such matters is conclusive and binding 
on the VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  
Thus, if the United States service department refuses to verify 
the claimed service, the applicant's only recourse lies within 
the relevant service department, not with VA.  Soria, 118 F. 3d 
at 749.  In short, under 38 C.F.R. § 3.203, a claimant is not 
eligible for VA benefits based on Philippine service unless a 
United States service department documents or certifies their 
service.  Soria, 118 F. 3d at 749.  

Persons with service in the Philippine Commonwealth Army, USAFFE 
(U.S. Armed Forces, Far East), including the recognized 
guerrillas, or service with the New Philippine Scouts under 
Public Law 190, 79th Congress shall not be deemed to have been in 
active military service with the Armed Forces of the United 
States for the purpose of establishing entitlement to VA non-
service-connected death pension benefits.  38 U.S.C.A. § 107; 38 
C.F.R. § 3.40.  

The appellant claims that her deceased husband had military 
service in the United States Armed Forces during World War II.  
She apparently alleges that the Veteran had USAFFE service.  

A March 1947 certification from the Commonwealth of the 
Philippines, Philippine Army, indicated that the appellant's 
spouse was inducted in December 1941 in the 301st Field 
Artillery, Battery D, and that he was discharged in March 1947.  

A June 1976 response from the U.S. Army Personnel Center 
(ARPERCEN) certified that the appellant's spouse had no service 
as a member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States Armed 
Forces.  There was also a notation that USAFFE service was not 
established.  

A February 1993 certification from the Armed Forces of the 
Philippines, General Headquarters, noted that the appellant's 
spouse was inducted with the 301st Field Artillery, Battery D (F-
23) in December 1941, and that he was discharged in March 1947.  
There was a notation that his military status was USAFFE.  

A January 1995 response from ARPERCEN indicated that the evidence 
submitted was insufficient to warrant a change in the prior 
negative certification.  

The appellant's spouse died in August 1995.  The death 
certificate lists the immediate cause of death as respiratory 
arrest with an antecedent cause of death listed as chronic 
obstructive pulmonary disease (COPD).  

A July 1996 certification from the Armed Forces of the 
Philippines, General Headquarters, noted that the appellant's 
spouse was inducted in the 301st Field Artillery, Battery D (F-
23) in December 1941, and that he discharged in March 1947.  
There was a notation that his military status was USAFFE.  

A May 2000 certification from the Armed Forces of the 
Philippines, General Headquarters, Office of the Adjutant 
General, reported that the appellant's spouse was inducted in the 
301st Field Artillery, Battery D (F-23) in December 1941, and 
that he was discharged in March 1947.  The certification included 
a notation that his military status was USAFFE.  

A March 2008 certification from the Armed Forces of the 
Philippines, General Headquarters, Office of the Adjutant 
General, indicated that the appellant's spouse was inducted in 
the 301st Field Artillery, Battery D (F-23) in December 1941, and 
that he was discharged in March 1947.  There was also a notation 
that the appellant's spouse was a prisoner of war (POW) from 
April 10, 1942, to April 21, 1942.  

A November 2009 response from the National Personnel Records 
Center (NPRC) indicated that the appellant's spouse had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the United 
States Armed Forces.  

The Board observes that the service of the appellant's spouse 
does not legally qualify the appellant for entitlement to VA 
death pension benefits.  The Board observes that the NPRC 
(previously ARPERCEN) has repeatedly indicated that the Veteran 
had no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the United 
States Armed Forces.  

In light of the above, the numerous certifications from the Armed 
Forces of the Philippines (noted above) submitted by the 
appellant fail to satisfy the requirements of 38 C.F.R. § 3.203 
as acceptable proof of service, as the certifications are not 
official documents of the appropriate United States service 
department, and are without the official seal.  The documents, 
therefore, are not acceptable as verification of the appellant's 
deceased spouse's service for the purpose of receiving VA 
benefits.  Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  

In this case, the service department has determined that the 
appellant's late husband had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
Where the service department records fail to show threshold 
eligibility, the claim lacks legal merit or legal entitlement, 
and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  Because the decedent's service does not meet 
the criteria described, the appellant does not meet the basic 
eligibility requirements for death benefits, and the claim must 
be denied based upon a lack of entitlement under the law.  


ORDER

The appellant is not eligible for VA death pension benefits, and 
the claim is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


